F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUL 14 1999
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 BARRY LANE BURDICK,

                Petitioner - Appellant,                   No. 98-6425
           v.                                           (W.D. Oklahoma)
 KEN KLINGER, Warden,                               (D.C. No. CV-97-581-L)

                Respondent - Appellee.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Barry Lane Burdick seeks a certificate of appealability to challenge the

district court’s dismissal of his 28 U.S.C. § 2254 petition. Because he has not


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
made “a substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), we deny the certificate of appealability.

      Burdick raised only two claims in his petition: “[d]ouble [j]eopardy . . .

[i]n violation of United States v. Halper , 490 U.S. 435 (1989),” and

“[i]neffectiveness of [t]rial [c]ounsel [based on] . . . [r]efusal to investigate the

double jeopardy violation of the United States Constitution.”     See Petition, R.

Doc. 2 at 4-7. At the root of these arguments is the claim that the burglary charge

to which he pleaded guilty was barred by double jeopardy protections because it

was based on conduct for which, as an Oklahoma inmate, he had previously

suffered revocation of earned credits. The district court, adopting the report and

recommendation of the magistrate judge, rejected on the merits Burdick’s claim

of ineffective assistance of counsel, and dismissed Burdick’s double jeopardy

claim on the ground that it was procedurally defaulted.

      Burdick’s claims on appeal are a mixture of arguments attacking the

procedural default and claims addressing the merits of his petition. On the issue

of procedural default, he claims that neither his attorney nor the court advised him

of his right to withdraw his plea, or of his right to court-appointed counsel on

appeal, and that the “pre-fabricated Summary of Facts” accompanying his guilty

plea “failed to fully advise [him] of all of his appeal rights.” Appellant’s

Opening Br. at 2. He argues that he was denied due process and equal protection


                                           -2-
by not receiving notice of such claimed rights, and that as a result he “has

demonstrated cause for his failure to take a direct appeal.”      Id. at 5. On the

merits, Burdick styles his double jeopardy claim in various ways: (1) his burglary

conviction violates the federal Constitution’s Double Jeopardy Clause; (2) the

conviction violates Oklahoma statutes and the Oklahoma Constitution; (3) his

plea was not voluntary because he was unaware of his state and federal double

jeopardy claims; (4) his counsel was ineffective for not raising the state and

federal double jeopardy claims; (5) he has been denied equal protection because

Oklahoma courts have granted relief on similar claims.

       Procedural default issues aside, we reject Burdick’s claims. To the extent

he claims Oklahoma double jeopardy protections, and to the extent he claims such

protections as the basis for involuntariness and ineffectiveness arguments, the

claims were not raised before the district court and we refuse to address them for

the first time on appeal.   See Petition, R. Doc. 2 at 4-7;    see also Report and

Recommendation, R. Doc. 11. Neither, for that matter, was          any claim (state or

federal) raised about the voluntariness of his plea.     See Petition, R. Doc. 2 at 4-7;

see also Report and Recommendation, R. Doc. 11 at 6-7 (noting that Burdick does

not “assert that his plea was involuntary”). We also decline to consider Burdick’s

equal protection claim, which was raised for the first time in his reply to the




                                             -3-
state’s response below.    See Report and Recommendation, R. Doc. 11 at 7 n.3

(addressing and rejecting the merits of the claim anyway).

      Furthermore, the two claims that were actually raised below are meritless.

There was no violation of federal double jeopardy protections,   1
                                                                     and therefore no

ineffectiveness for failure to argue for such protections. “It is well established in

this Circuit that administrative punishment imposed by prison officials does not

render a subsequent judicial proceeding, criminal in nature, violative of the

double jeopardy clause.”    United States v. Rising , 867 F.2d 1255, 1259 (10th Cir.

1989). Burdick’s argument that Oklahoma prisoners “have a liberty interest in

earned credits,” Appellant’s Opening Br. at 24, is therefore beside the point.

Prison officials who revoke good-time credits to maintain discipline do not

thereby preclude the government from subsequently instituting criminal

proceedings.

      Burdick argues that    United States v. Halper , 490 U.S. 435 (1989), somehow

abrogates this principle. As the magistrate judge clearly explained, however,

Halper announced a “rule for the rare case,” 490 U.S. at 449, applicable to

determine only “whether and under what circumstances a civil penalty may


      1
        We note that a guilty plea may waive claims based on double jeopardy
violations that are not “apparent on the face of the indictment and/or the record
existing at the time the plea was entered.” Thomas v. Kerby, 44 F.3d 884, 888
(10th Cir. 1995). However, in light of our conclusion that Burdick’s substantive
double jeopardy claim lacks merit, we need not reach any issue of waiver.

                                           -4-
constitute punishment for the purpose of the Double Jeopardy Clause,”        id. at 446.

This case involves bona fide administrative discipline and not grossly

disproportionate civil penalties, as was present in    Halper , and therefore Halper is

not applicable to the facts here.

       Burdick also argues that    Hudson v. United States , 522 U.S. 93 (1997), cited

by the magistrate judge in discussing     Halper , “was not available at the time of his

offense and cannot be considered against him in this instant cause.”      Appellant’s

Opening Br. at 22. Even assuming the validity of Burdick’s retroactivity

argument, we do not read the magistrate judge to have relied in any significant

part on Hudson , a case that overruled Halper . See Report and Recommendation,

R. Doc. 11 at 10 n.7. Rather, as we have noted, the magistrate judge explained

that Halper does not support Burdick’s position.      See id. at 8-9.

       Accordingly, the certificate of appealability is DENIED.

                                                   ENTERED FOR THE COURT



                                                   Stephen H. Anderson
                                                   Circuit Judge




                                             -5-